Citation Nr: 1214816	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed low back disorder with left leg radiculopathy.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO.

The Board denied the claim of service connection in a September 2009 decision.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further action consistent with the decision.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Based on the November 2011 Memorandum Decision, the Board finds that additional development is necessary.

The Veteran is shown to be in receipt of disability benefits from the Social Security Administration (SSA).  The benefits were awarded based on the Veteran's claimed disability, and he contends the records may contain information or evidence that will support his contentions.

The Veteran also received worker's compensation benefits for a low back disability; he contends that these records may contain evidence pertinent to his appeal.  Although the claims file contains some medical records that were involved in his worker's compensation claim, the Board cannot be certain that there are no other records have been generated have been associated with the claims file.  Consequently, complete records should be sought.  

The Veteran also asserts that he was in Reserve until 1996 and that these records should be obtained.  Since the claims file only contains Reserve records no later than April 1972, any outstanding records should be sought.

The Veteran reported that he received inpatient treatment at "Naval Hospital NORV" after he was involved in a car accident in July 1969 during service.  The RO made a request for these records; however, the response was that a search was not possible based on the information furnished and that they needed the name and location of the hospital where he was treated.  

The Board notes that the service treatment record associated with the claims file that documents the Veteran's car accident is stamped with "ESC NAVDISP NORV."  Subsequent treatment records that month also contain the same stamp, but do not contain any complaints of low back pain.  

Although records the Veteran identified appear to already be associated with the claims file, the Veteran should be afforded an opportunity to provide the specific information needed to allow the RO to request another search to ensure the records are complete.

The Memorandum decision also indicated that there may be additional private treatment records to obtain.  

The Veteran appears to have been treated by a chiropractor (Dr. R.K) who was located in New York.  At a November 1971 service examination, the Veteran indicated he had seen a New York chiropractor within the past 5 years.  There is no indication whether the chiropractor was Dr. R.K or another chiropractor practicing in New York.  Clarification is needed so these records may be sought.

The record indicates the Veteran was treated by Dr. C for depression that was secondary to disability.  The Veteran indicated that the unidentified disability that was related to his depression involved his low back; therefore, he contends that these records may have relevant information regarding the history of his claimed low back disability.  In light of his contentions, these records should be sought.

Given that a substantial amount of records may be added to the record in connection with this requested development, the Board finds that another VA examination and medical opinion should be obtained once the additional development has been accomplished.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and have him provide the name and location of the hospital that treated him in July 1969 following the car accident.  He should be specifically informed that "Naval Hospital NORVA" is insufficient to initiate a meaningful search; therefore, different and more detailed information must be provided.  If the Veteran responds with the name and location of the medical facility that treated him in July 1969, then additional efforts should be made to obtain these records.  Once a search is initiated, the RO should continue to seek the records until the records or a negative response is received.

2.  The RO should ask the Veteran to provide the name of the chiropractor who treated him in the late 1960s and earlier 1970s for his low back disorder.  With his assistance, the RO should obtain those treatment records for association with the claims file.  

The Veteran should also provide completed authorization forms to allow VA to obtain the private treatment records from Dr. C, who treated him for depression.

3.  The RO also should take all indicated action in order to obtain copies of any outstanding Navy Reserve service treatment records for the period from April 1972 until 1995.  All attempts to obtain these records and the responses should be documented in the claims file.  The non-existence or unavailability of such records must be verified.
 
4.  The RO should take appropriate action to obtain copies of any outstanding Worker's Compensation records associated with the Veteran's low back disorder.  The RO must keep the Veteran informed of the status of the request for medical records.  If the RO is unsuccessful in obtaining such medical records, the Veteran must be informed and asked to provide copies of the outstanding medical records.  All records received will be associated with the claims files. 

5.  The RO then should take all indicated action in order to obtain from the copies of any outstanding SSA medical records relied upon in the award of disability benefits and then associate those records with the claims folder.  The non-existence or unavailability of such records must be verified by SSA. 

6.  Following a reasonable period of time or upon receipt of the requested records, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of his claimed low back disability with left leg radiculopathy.  The claims file, and a copy of this remand, should be made available and reviewed by the examiner. 

After examining the Veteran and reviewing the entire record to include the Veteran's statements about his  medical history, the examiner should opine whether it is at least as likely as not that the currently demonstrated low back disability had its onset during the Veteran's service or otherwise is causally related to the identified car accident during his period of active service or another injury or event of his period of active service or any subsequent period of active or inactive duty for training in connection with his reported service in the Reserve.

If so, the examiner should also opine whether the Veteran at least as likely as not has left leg radiculopathy associated with the low back disability. 

The examiner should provide a thorough rationale that supports his or her opinion.

7.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claim of service connection in light of all the evidence on file.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


